Exhibit 10.1
 





CONVERSION AGREEMENT


THIS CONVERSION AGREEMENT (this “Agreement”) is dated as of December 30, 2010 by
and among SunTrust Bank, a Georgia banking corporation (“SunTrust”),
CommunityOne Bank, N.A., a national banking association (the “Bank”), and, for
purposes of Sections 9 and 10 only, FNB United Corp., a North Carolina
corporation (“FNB”).


WHEREAS, as of the date hereof, SunTrust is the holder and the Bank is the maker
of the Floating Rate Subordinated Note Due 2015, the principal amount of which
is $15,000,000 (the “Note”), a copy of which is attached hereto; and


WHEREAS, the Bank and SunTrust are each willing to convert $7,500,000 of the
principal amount of the Note into shares of the Preferred Stock of the Bank, par
value of $1 per share, as hereinafter provided, provided that the Bank pays all
interest accrued on the Note and unpaid to December 30, 2010 immediately prior
to the conversion;


WHEREAS, the Bank and SunTrust are each willing to amend and restate the terms
of the Note;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


1.           Subject to the terms and conditions hereof, the Bank and SunTrust
agree to convert, on December 30, 2010, $7,500,000 of the principal amount of
the Note into 7,500,000 shares of the Bank’s non-voting, non-convertible,
non-redeemable cumulative preferred stock of the par value of One Dollar ($1)
having the preferences and rights set forth in the Bank’s Articles of
Association, as amended (“Preferred Stock”).


On December 30, 2010, the Bank shall deliver to SunTrust (i) a stock certificate
representing such 7,500,000 shares of Preferred Stock and (ii) an Amended and
Restated Fixed Rate Note Due 2015 in the form attached hereto as Exhibit A (the
“Amended Note”).  The deliveries shall take place in the offices of McKenna Long
& Aldridge LLP at 303 Peachtree Street, NE, Suite 5300, Atlanta, GA 30308 at 3
P.M. ET. Upon receipt by SunTrust from the Bank of such stock certificate and
Amended Note, SunTrust agrees that the Note shall be cancelled, and SunTrust
shall promptly deliver to the Bank the original Note marked cancelled.


2.           The Bank agrees to pay all interest accrued on the Note and unpaid
to December 30, 2010 immediately prior to the conversion.


3.           The Bank agrees that the Preferred Stock to be issued by the Bank
hereunder will rank pari passu with or senior to all other series or classes of
preferred

 
 

--------------------------------------------------------------------------------

 
stock of the Bank, whether or not issued or outstanding as of or after the date
hereof, with respect to the payment of dividends and the distribution of assets
in the event of any dissolution, liquidation or winding up of the Bank.


4.           The Bank represents and warrants that the Preferred Stock to be
issued by the Bank hereunder will be duly authorized, validly issued, fully paid
and nonassessable, and not subject to any liens.


5.           The Bank represents and warrants to SunTrust as follows: The Bank
has the requisite corporate power and authority to enter into this Agreement and
each agreement or instrument to be executed and delivered in connection with or
pursuant hereto, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  The Bank has taken all requisite corporate
action and obtained due authorization for its execution, delivery and
performance of this Agreement and the Amended Note and its consummation of the
transactions contemplated hereby.  The Bank has duly executed and delivered this
Agreement and the Amended Note, and assuming due authorization, execution and
delivery of this Agreement by SunTrust, this Agreement and the Amended Note each
constitute a legal, valid and binding agreement enforceable against the Bank in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general equity principles.  The execution and delivery
of this Agreement and the Amended Note, the consummation of the transactions
contemplated hereby, and the compliance with any of the provisions hereof by the
Bank do not (i) violate or conflict with any provisions of its organizational
documents, (ii) result in a default (or an event that, with notice or lapse of
time or both, would become a default), or give rise to any right of termination
or buy-out by any third party, cancellation, amendment or acceleration of any
obligation, or the loss of any benefit under any contract to which it or any of
its subsidiaries is a party or by which it or any of its subsidiaries or any of
their respective assets or properties is bound or affected, (iii) results in the
creation of a lien on any of its issued and outstanding equity interests or on
any of its assets or the assets of any of its subsidiaries, or (iv) violates or
conflicts with any law applicable to it or any of its subsidiaries, or any of
the properties, businesses or assets of any of the foregoing, other than such
exceptions in the case of each of clauses (ii), (iii), and (iv) above as would
not, individually or in the aggregate, reasonably be expected to materially
impair or delay the Bank’s ability to perform each of its obligations hereunder
or to consummate the transactions contemplated hereby.  When issued, the
Preferred Stock issued to SunTrust in the conversion will rank senior to the
Bank’s common stock, and no equity securities or subordinated debt shall rank
senior to such shares of Preferred Stock issued to SunTrust by reason of such
conversion (other than the subordinated debt that continues to be held by
SunTrust under the Amended Note after the conversion).  To the extent
applicable, the Bank has obtained any consent, approval, authorization or
permit, made any registration, declaration or filing with, and submitted any
notification to, any regulatory authority or any other person required to
execute and deliver this Agreement, consummate the transactions contemplated
hereby, or comply with any of the provisions hereof.

 
2

--------------------------------------------------------------------------------

 
6.           SunTrust represents and warrants to the Bank as follows: SunTrust
has the requisite corporate power and authority to enter into this Agreement and
each agreement or instrument to be executed and delivered in connection with or
pursuant hereto, to perform its obligations hereunder and to consummate the
transactions contemplated hereby.  SunTrust has taken all requisite corporate
action and obtained due authorization for its execution, delivery and
performance of this Agreement and its consummation of the transactions
contemplated hereby.  SunTrust has duly executed and delivered this Agreement,
and assuming due authorization, execution and delivery of this Agreement by the
Bank, this Agreement constitutes a legal, valid and binding agreement
enforceable against SunTrust in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
application relating to or affecting creditors’ rights and to general equity
principles.  The execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby, and the compliance with any of the
provisions hereof by SunTrust do not (i) violate or conflict with any provisions
of its organizational documents, (ii) result in a default (or an event that,
with notice or lapse of time or both, would become a default), or give rise to
any right of termination or buy-out by any third party, cancellation, amendment
or acceleration of any obligation, or the loss of any benefit under any contract
to which it or any of its subsidiaries is a party or by which it or any of its
subsidiaries or any of their respective assets or properties is bound or
affected, (iii) results in the creation of a lien on any of its issued and
outstanding equity interests or on any of its assets or the assets of any of its
subsidiaries, or (iv) violates or conflicts with any law applicable to it or any
of its subsidiaries, or any of the properties, businesses or assets of any of
the foregoing, other than such exceptions in the case of each of clauses (ii),
(iii), and (iv) above as would not, individually or in the aggregate, reasonably
be expected to materially impair or delay SunTrust’s ability to perform each of
its obligations hereunder or to consummate the transactions contemplated
hereby.  To the extent applicable, SunTrust has obtained any consent, approval,
authorization or permit, made any registration, declaration or filing with, and
submitted any notification to, any regulatory authority or any other person
required to execute and deliver this Agreement, consummate the transactions
contemplated hereby, or comply with any of the provisions hereof.


7.           SunTrust understands and acknowledges that the Preferred Stock to
be transferred to it hereunder has not been and will not be registered under the
Securities Act of 1933 (the “Securities Act”) or the regulations of the
Comptroller of the Currency and is being issued and delivered hereunder pursuant
to an exemption from the registration requirements inasmuch as the issuance of
such shares involves a transaction by an issuer not involving a public offering,
and that reliance upon such exemption is predicated in part upon the following
representations and warranties of SunTrust:
 
(a)           SunTrust is acquiring the Preferred Stock hereunder for investment
purposes only, for its own account, and not for the benefit of others, nor with
any view to, or in connection with any distribution or public offering thereof
within the meaning of the Securities Act.

 
3

--------------------------------------------------------------------------------

 
(b)           SunTrust understands that such Preferred Stock has not been
registered under the Securities Act, the regulations of the Comptroller of the
Currency, or any state securities law by reason of its issuance in a transaction
that is exempt from the registration requirements of the Securities Act, such
regulations, and such laws, and such Preferred Stock must be held indefinitely
unless it is subsequently registered under the Securities Act, such regulations,
and such laws to the extent applicable or a subsequent disposition thereof is
exempt from registration under the applicable provisions of the Securities Act,
such regulations, and such laws.  SunTrust acknowledges that the certificate
evidencing such Preferred Stock will contain a legend to the foregoing effect.


(c)           SunTrust has sufficient knowledge and expertise in business and
financial matters so as to enable it to analyze and evaluate the merits and
risks of acquiring such Preferred Stock pursuant to the terms of this Agreement
and is able to bear the economic risk of such acquisition, including a complete
loss of its investment in such Preferred Stock.


(d)           SunTrust acknowledges that it has made detailed inquiries
concerning the Bank’s business, and that the officers of the Bank have made
available to it any and all written information that it has requested and have
answered to its satisfaction all its inquiries.


8.           The Bank agrees that the terms and provisions of the Subordinated
Debt Loan Agreement, dated June 30, 2008 (the “Loan Agreement”) and the other
Loan Documents (as such term is defined in the Loan Agreement), to the extent
not modified by this Agreement and the Amended Note, are ratified and confirmed
and shall continue in full force and effect after giving effect to this
Agreement and the issuance of the Amended Note.  The Bank and SunTrust each
agrees that the Loan Agreement as modified by this Agreement and the issuance of
the Amended Note and the other Loan Documents shall continue to be legal, valid,
binding, and enforceable in accordance with their respective terms.


9.           FNB and the Bank each covenants to SunTrust as follows:


(a)            that FNB shall raise no less than $300 million through the
issuance of equity securities no later than June 30, 2011 (the
“Recapitalization”); and


(b)           if, in connection with the Recapitalization, FNB negotiates with
the U.S. Department of the Treasury (“U.S. Treasury”) on its investment in FNB
under the Troubled Asset Relief Program, FNB and the Bank agree that SunTrust
shall be notified of any such negotiations and that any terms of any conversion
or exchange of securities of FNB held by the U.S. Treasury that may be agreed to
by FNB with the U.S. Treasury shall not be more favorable than those set forth
in this Agreement without first consulting with SunTrust, and

 
4

--------------------------------------------------------------------------------

 
obtaining SunTrust’s approval, which approval shall not be unreasonably withheld
or delayed.


10.           TO INDUCE SUNTRUST TO AGREE TO THE TERMS OF THIS AGREEMENT, EACH
OF THE BANK AND FNB (BY THEIR RESPECTIVE EXECUTION BELOW) REPRESENTS AND
WARRANTS THAT AS OF THE DATE OF THIS AGREEMENT THERE ARE NO CLAIMS OR OFFSETS
AGAINST OR DEFENSES OR COUNTERCLAIMS TO THE BANK’S OR FNB’S OBLIGATIONS UNDER
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND WAIVES ANY AND ALL SUCH
CLAIMS, OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING
PRIOR TO THE DATE OF THIS AGREEMENT AND RELEASES AND DISCHARGES SUNTRUST AND ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES, AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION, OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, AT LAW OR IN
EQUITY, WHICH THE BANK OR FNB NOW HAS OR MAY HAVE AGAINST ANY RELEASED PARTY
ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREBY.


11.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Georgia, without regard to conflict of laws
provisions of the State of Georgia or of any other state.


12.           This Agreement may be executed in more than one counterpart, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.


13.           This Agreement, including any exhibits or schedules herein,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all other prior agreements or
understandings, both written and oral, between the parties or any of them with
respect to the subject matter hereof.  The only representations and warranties
made by the parties hereto with respect to the subject matter hereof are the
representations and warranties contained in or made pursuant to this Agreement.


14.           The Bank agrees to promptly pay or promptly reimburse all
reasonable and documented costs and expenses of SunTrust in connection with the
negotiation, execution and delivery of this Agreement and the Amended Note,
including the reasonable and documented fees and disbursements of counsel for
SunTrust.


[signatures follow]

 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf as of the date first above written.


SunTrust Bank





By:  /s/ Amanda K. Parks
Name:  Amanda K. Parks
Title:  Senior Vice President


CommunityOne Bank, N.A.





By:  /s/ R. Mark Hensley
Name:  R. Mark Hensley
Title:  Executive Vice President




Joining for purposes of Sections 9 and 10 only:


FNB United Corp.






By: /s/ R. Larry Campbell
Name:  R. Larry Campbell
Title:  President and CEO


 
6

--------------------------------------------------------------------------------

 
EXHIBIT A


AMENDED AND RESTATED SUBORDINATED NOTE DUE 2015


THIS NOTE IS NOT REQUIRED TO BE, AND IS NOT, REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.


THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY OR INSTRUMENTALITY.  THIS
OBLIGATION IS SUBORDINATED TO THE CLAIMS OF DEPOSITORS AND GENERAL CREDITORS OF
THE BORROWER, IS UNSECURED, AND IS INELIGIBLE AS COLLATERAL FOR A LOAN BY THE
BORROWER.


Principal
Amount:  $7,500,000                                                                                                Original
Issue Date: June 30, 2008


COMMUNITYONE BANK, NATIONAL ASSOCIATION


FOR VALUE RECEIVED, CommunityONE Bank, National Association (the “Borrower”),
hereby promises to pay to SunTrust Bank (the “Bank”) at its offices at 303
Peachtree Street, Atlanta, GA, 30308, or at any other place as the Bank may from
time to time designate, the principal amount of SEVEN MILLION, FIVE HUNDRED
THOUSAND DOLLARS ($7,500,000) on June 30, 2015 (the “Maturity Date”) and to pay
interest thereon in arrears on each March 31, June 30, September 30 and December
31 of each year and on the Maturity Date (each,+ an “Interest Payment Date”),
(a) beginning on September 30, 2008, and ending on December 31, 2010, at a rate
equal to LIBOR plus three and one-half percent (3.50%) per annum (the “Initial
Interest Rate”) and (b) from January 1, 2011, until the Maturity Date at a rate
equal to eight percent (8%) per annum (as such rate may be increased pursuant to
Section 11 of this Note, the “Modified Interest Rate” and together with the
Initial Interest Rate, the “Interest Rate”).


Notwithstanding the foregoing, the Interest Rate for the initial interest period
from the Original Issue Date to September 30, 2008 shall be 6.30063% per annum,
which was determined by reference to the then prevailing LIBOR.  Thereafter the
Initial Interest Rate shall be reset quarterly (the “Initial Interest Reset
Period” and the first day of each Initial Interest Reset Period shall be an
“Initial Interest Reset Date”) by reference to the then prevailing LIBOR. The
Initial Interest Reset Dates for this Note shall be March 31, June 30, September
30 and December 31 of each year, beginning on September 30, 2008 and ending on
December 31, 2010.  If any Initial Interest Reset Date falls on a date that is
not a Business Day, the Initial Interest Reset Date shall be postponed to the
next succeeding Business Day, except if that Business Day is in the next
succeeding calendar month, the Initial Interest Reset Date shall be the
immediately preceding Business Day.  Commencing January 1, 2011, the Interest
Rate shall be fixed at the Modified Interest Rate of 8% per annum.


“LIBOR” means that rate per annum that is equal to the London interbank offered
rate for deposits in U.S. Dollars for a three-month period, which rate appears
on Reuters Screen LIBOR01 Page (or any successor page), or such similar service
as determined by the Bank that displays British Bankers’ Association interest
settlement rates for deposits in U.S. dollars, as of 11:00 A.M. (London, England
time) two (2) London Business Days prior to the Original Issue Date and each
Initial Interest Reset Date; provided, that if no such offered rate appears on
such page, the rate used will be the per annum rate of interest determined by
the Bank to be the rate at which deposits in U.S. dollars for a three-month
period are offered to the Bank in the London Inter-Bank Market as of 10:00 A.M.
(Atlanta, Georgia time) on the date which is two (2) Business Day prior to each
Initial Interest Reset Date.


The amount of interest payable for any interest period shall be computed and
paid on the basis of a 360 day year and the actual number of days elapsed in the
relevant interest period.  The interest so payable, and punctually paid or duly
provided for on any Interest Payment Date, whether at the Initial Interest Rate
or the Modified Interest Rate, shall be paid to the person in whose name this
Note is registered at the close of business on the date for such interest
installment.  Such interest shall be paid only if permitted by applicable law.


The term “Business Day” means any day that is not a Saturday or Sunday and that
is not a day on which banking institutions are generally authorized or required
to be closed in Atlanta, Georgia.  The term “London

 
A-1

--------------------------------------------------------------------------------

 
Business Day” means any day that is not a Saturday or Sunday and that is not a
day on which banking institution are generally authorized or required to be
closed in Atlanta, Georgia and London, England.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as though fully set forth at this place.


This Note is an amendment and restatement of that certain Subordinated Note due
2015 with an original issue date of June 30, 2008 (the “Existing Note”).  The
Borrower acknowledges and agrees that this Note supersedes and replaces the
Existing Note but does not extinguish the obligations thereunder or with respect
thereto and that, by entering into and performing its obligations hereunder, it
is not causing a novation under the Existing Note.


IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
its corporate seal to be hereunder affixed and attested.


COMMUNITYONE BANK, NATIONAL
ASSOCIATION


By: __________________________________
Name: ________________________________
Title: _________________________________







 
A-2

--------------------------------------------------------------------------------

 
[Reverse Side of Note]
 
1.            Payment of the principal on the Maturity Date and interest payable
on each Interest Payment Date will be made by wire transfer in immediately
available funds to a bank account in the United States designated by the Bank
(the Bank, and any assignee or transferee of the Bank, shall herein be referred
to as the “Holder”), in a written notice received by the Borrower. To the extent
permitted by applicable law, interest shall accrue at the rate at which interest
accrues on the principal of this Note, on any amount of principal of or interest
on this Note not paid when due.  All payments on this Note shall be applied
first to accrued interest and the balance, if any, to principal.


2.           Payments of principal and interest on this Note shall be made in
such coin or currency of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts.  Until the
date on which the Note shall have been surrendered or delivered to the Borrower
for cancellation or destruction, or become due and payable and a sum sufficient
to pay the principal of and interest on the Note shall have been made available
for payment and either paid or returned to the Borrower as provided herein, the
Borrower shall at all times maintain an office where the Note or Notes may be
presented or surrendered for payment, and the location shall be communicated
promptly to the Holder of this Note.


3.           Except as otherwise provided on the face of this Note, this Note is
transferable, in whole or in part, and may be exchanged for a like aggregate
principal amount of Notes of other authorized denominations, by the Holder in
person, or by his attorney duly authorized in writing, at the office of the
Borrower.  Upon surrender or presentation of this Note for exchange or transfer,
the Borrower shall execute and deliver in exchange therefor a Note or Notes,
which has or have an aggregate denomination equal to the denomination of this
Note and is or are issued in such name or names requested by the Holder.  Any
Note presented or surrendered for registration of transfer or exchange shall be
duly endorsed, or accompanied by a written instrument of transfer with such
evidence of due authorization and guarantee of signature as may reasonably be
required by the Borrower in form satisfactory to the Borrower, duly executed by
the Holder or his attorney duly authorized in writing, and with such tax
identification number or other information for each person in whose name a Note
is to be issued as the Borrower may reasonably request to comply with applicable
law.  No exchange or transfer of this Note shall be made on or after the 15th
day immediately preceding the Maturity Date.


No service charge (other than any cost of delivery) shall be imposed for any
exchange or transfer of this Note, but the Borrower may require the payment of a
sum sufficient to cover any stamp or other tax or governmental charge that may
be imposed in connection therewith (or presentation of evidence that such tax or
charge has been paid).


Prior to due presentment of this Note for exchange or transfer, the Borrower and
its respective agents may treat the Holder on its books as the absolute owner of
this Note for the purpose of receiving payments of principal of and interest on
this Note and for all other purposes whatsoever, whether or not this Note be
overdue, and the Borrower shall not be affected by any notice to the contrary.


4.           ANYTHING TO THE CONTRARY HEREIN NOTWITHSTANDING, THIS NOTE IS NOT
SUBJECT TO ANY SINKING FUND.


5.           This Note ranks pari passu with all other Notes issued hereunder
and pari passu, in the event of a liquidation or similar proceeding with respect
to the Borrower, with all other present or future unsecured subordinated debt
obligations of the Borrower, except any unsecured subordinated debt which may be
expressly stated to be subordinated to this Note and any other Notes issued
hereunder.


6.           The indebtedness of the Borrower evidenced by this Note, including
the principal and interest, is unsecured and subordinate and junior in right of
payment to the Borrower’s obligations to its depositors, its obligations under
bankers’ acceptances and letters of credit, its obligations to any Federal
Reserve Bank or the Federal Deposit Insurance Corporation (“FDIC”) and its
obligations to its other creditors, and to any rights acquired by the FDIC as a
result of loans made by the FDIC to the Borrower or the purchase or guarantee of
any of its assets by the FDIC pursuant to the provisions of 12 U.S.C. Section
1823(c), (d) or (e), in each case whether outstanding at the date of this Note
or hereafter incurred (except any obligations which expressly rank on a parity
with or junior to this Note).  In the event of any insolvency proceedings,
receivership, conservatorship, reorganization, readjustment

 
A-3

--------------------------------------------------------------------------------

 
of debt, marshalling of assets and liabilities or similar proceedings or any
liquidation, dissolution or winding-up of or relating to the Borrower, whether
voluntary or involuntary, all such obligations, except obligations that
expressly rank on a parity with or junior to this Note, shall be entitled to be
paid in full before any payment shall be made on account of the principal of, or
interest on, this Note.  In the event of any such proceedings, after payment in
full of all sums owing with respect to such prior obligations, the Holder,
together with the holders of any other obligations of the Borrower ranking on a
parity with this Note, shall be entitled to be paid from the remaining assets of
the Borrower, the unpaid principal of, and the unpaid interest on, this Note or
such other obligations before any payment or other distribution, whether in
cash, property or otherwise, shall be made on account of any capital stock or
any obligations of the Borrower ranking junior to this Note.  Nothing herein
shall impair the obligation of the Borrower, which is absolute and
unconditional, to pay the principal of and any premium and any interest on this
Note in accordance with its terms.


7.           Notwithstanding any other provisions of this Note, including
specifically those set forth in the sections relating to subordination, events
of default and covenants of the Borrower, it is expressly understood and agreed
that the Office of the Comptroller of the Currency (the “Comptroller”) or any
receiver or conservator of the Borrower appointed by the Comptroller shall have
the right in the performance of his legal duties, and as part of any transaction
or plan of reorganization or liquidation designed to protect or further the
continued existence of the Borrower or the rights of any parties or agencies
with an interest in, or claim against, the Borrower or its assets, to transfer
or direct the transfer of the obligations of this Note to any national banking
association, state bank or bank holding company selected by such official which
shall expressly assume the obligation of the due and punctual payment of the
unpaid principal, interest and premium, if any, on this Note and the due and
punctual performance of all covenants and conditions hereof; and the completion
of such transfer and assumption shall serve to supersede and void any default,
acceleration or subordination which may have occurred, or which may occur due or
related to such transaction, plan, transfer or assumption, pursuant to the
provisions of this Note, and shall serve to return the Holder to the same
position, other than for substitution of the obligor, it would have occupied had
no default, acceleration or subordination occurred; except that any interest and
principal previously due, other than by reason of acceleration, and not paid
shall, in the absence of a contrary agreement by the Holder of this Note, be
deemed to be immediately due and payable as of the date of such transfer and
assumption, together with the interest from its original due date at the rate
provided for herein.


8.           All notices to the Borrower under this Note shall be in writing and
addressed to the Borrower at 150 South Fayetteville, Asheboro, North Carolina
27203, Attention:  Treasurer, or to such other address of the Borrower as the
Borrower may notify to the Holder.


9.           The term “Event of Default,” as used in this Note, means any of the
following events (whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any decree, order, rule or regulation
of any governmental agency or body):


(i)           the Borrower shall consent to the appointment of a receiver,
liquidator, trustee or other similar official in any receivership, liquidation,
insolvency or similar proceeding with respect to the Borrower or all or
substantially all of the property of the Borrower; or


(ii)           a court or other governmental agency or body having jurisdiction
in the premises shall enter a decree or order for the appointment of a receiver,
liquidator, trustee or other similar official of the Borrower in any
receivership, liquidation, insolvency or similar proceeding with respect to the
Borrower or all or substantially all of the property of the Borrower, or for the
winding up or liquidation of the affairs or business of the Borrower.


The Borrower will promptly notify the Holder upon the occurrence of an Event of
Default.


10.           If an Event of Default shall occur and be continuing, the Holder
may, at its option, by written notice to the Borrower, declare this Note to be,
and on the day of such declaration shall have been delivered to the Borrower,
this Note shall become, immediately due and payable at its principal amount,
together with accrued and unpaid interest thereon to the date of payment; 
provided, however, that to the extent then required under or pursuant

 
A-4

--------------------------------------------------------------------------------

 
to applicable regulations of the Comptroller (including, without limitation 12
C.F.R. § 5.47) no accelerated payment may be made without the prior written
approval of the Comptroller.


The Holder of this Note may rescind a declaration of an Event of Default and
acceleration with respect to this Note under certain circumstances and may waive
any past Event of Default and its consequences.


11.           There is no right of acceleration in the case of a default in the
payment of the principal of or interest on this Note or the performance of any
other obligation of the Borrower under this Note, or a default in the
performance or observance of any agreement, undertaking or covenant contained in
Section 9 of the Conversion Agreement, dated as of December 30, 2010, by and
among the Borrower, the Bank and FNB United Corp., a North Carolina corporation
(the “Conversion Agreement”); provided that if a default in the performance or
observance of any agreement, undertaking or covenant contained Section 9 of the
Conversion Agreement occurs, the Interest Rate shall automatically increase to
fourteen percent (14%) per annum.


12.           Subject to paragraph 7 hereof, the Borrower shall not consolidate
with or merge into any other person or convey, transfer or lease its properties
and assets substantially as an entirety to any person, unless (a) the person
formed by such consolidation or into which the Borrower is merged or the person
which acquires by conveyance or transfer, or which leases, the properties and
assets of the Borrower substantially as an entirety shall be a corporation,
partnership or other entity organized and validly existing under the laws of the
United States of America, any State thereof or the District of Columbia and
shall expressly assume the due and punctual payment of the principal of and any
premium and interest on this Note and the performance or observance of every
provision of this Note on the part of the Borrower to be performed or observed
and (b) immediately after giving effect to such transaction, no Event of Default
or nonpayment as described in Section 13 of this Note, and no event which, after
notice or lapse of time or both, would become such an Event of Default or
nonpayment, shall have happened and be continuing.


13.           No provision of this Note shall alter or impair the obligation of
the Borrower, which is absolute and unconditional, to pay the principal of and
interest on this Note at the times, place and rate, and in the coin or currency,
herein prescribed.  No failure or delay on the part of the Holder in exercising
any right under this Note shall operate as a waiver of, or impair, any such
right.  No waiver of any such rights shall be effective unless given in writing.


14.           This Note constitutes subordinated debt which qualifies as capital
as provided in 12 C.F.R. Part 3, Appendix A.


                15.           This Note is a debt of the Borrower only and is
not an obligation of FNB United Corp. or any of its affiliates other than the
Borrower.


16.           THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA AND, WHERE APPROPRIATE,
THE LAWS OF THE UNITED STATES.


